.   .




        PRICE  DANIEL
        ATTORNEYGENERAL
                                     July 16, 1948
                                                      Mh
                                                        cm-/ /I ‘z-3
               Hon. Ernest 0. Thompson, Chairman
               Railroad Commlsslon of Texas          ,
               Austin, Texas
                                           Opinion No. v-638
                                          Re:   Relssuance of licenses
                                                under the Liquefied Pe-
                                                troleum Gas Act, Art.
                                                6053, V.C.S., bond and
                                                Insurance requirements
                                                on change of business
                                                and related questions.
               Dear Sir:
                         By letter dated June 24, 1948, the Director
               of the Gas Utllltles Division of the Rallroad Commis-
               sion requested the opinion of this office upon certain
               questions presented under the Liquefied Petroleum Gas
               Act, Art. 6053, V.C.S., as follows:
                          "1. A licensed corporation changes dur-
                     ing the year to a partnership wherein the
                     stockholders of ths corporation becoms the
                     partners In the partnership no partners be-
                     ing added who were not stockholders in the
                     corporation. Also, the exact converse Is
                     often true wherein a partnership changes
                     over to a corporate entity.
                          “2. A licensed dealer, either lndl-
                     vldual, partnership or corporation, merely
                     changes the name of the concern durlng'the
                     year while ths ownership remains the same.
                          “3. A licensee changes Into a partner-
                     ship, corporation or back to Individual own-
                     ership either adding IXBWpartners or stock-
                     holders, or dropping aone as the case may be.
                     Solnetlmesthe firm name under which the ll-
                     censee operates Is changed, sometimes not.
                                                               .   .




Hon. Ernest 0. Thompson       -    Page2     -   v-638



         "Under all of the situations enumerated
    above, It has been the praotlce of this Dlvl-
    slon to require an amended appllcatlon for ll-
    cerise,and a new license Is issued reflecting
    the changes that have occurred. The question
    Is whether or not's licensee who makes an
    amended application for license during the
    year which reflects any of the changes set
    out above, must pay a new licensd fee or wheth-
    er the fee paid for the original license will
    suffice for that year.
          "The next question deals with Section 11
    of Article 6053, as amended, Title 102, (VACS).
    Can .a licensee who operates a dealership In
    one town and who Is the sole owner of scat-
    tered dealerships throughout the State, all
    operating under different names, satisfy the
    bona and Insurance requirements of Section 11
    by procuring one bond that purportedly covers
    all of his dealerships and one policy of ln-
    surance that also purportedly covers the op-
    erations of employees and trucks throughout
    his dealerships? Also, In line with the ll-
    tense requlremnts of Section 7. A. 6053, will
    one license taken out for all of the dealer-
    ships mentioned above suffice, or will a sepa-
    rate license have to be obtained for each deal-
    ers hip?"
           Sections   7, 10, and 11, Article 6053, V. C. S.,
provide:
           "Sec. 7.  (1) Ho person, firm or corpo-
    ration shall engage In this state In the manu-
    facturing, and/or assembling, and/or repalr-
    lag, and/or selling, and/or Installing of con-
    tainers to be used with liquefied petroleum
    gases as a fuel, nor shall such person, firm,
    or corporation engage In the sale, transpor-
    tation, dispensing or storage of liquefied
    petroleum gases within this state, except
    where stored by the ultimate consumer for
    consumption only, without having first ob-
    tained from the Railroad Commission of Texas
    under the provisions of this Act a license so
    to do.    Applications for such licenses shall
    be In writing and shall contain such lnforma-
    tlon as the Commission shall prescribe. No
.




    Hon. Ernest 0. Thompson   -    Page 3    -   v-638



        swh license shall be Issued until a hearing
        Is had thereon and the C6mmlsslon has de-
        termined that the applicant has made good
        and sufficient proof that he can and will
        meet all safety requlrenu4ntsprovided In this
        Act and by the rules and regulations of the
        Railroad Commission, and the Commission finds
        that such applicant Is qualified and the evl-
        aence adduced justifies Issuance bf such ll-
        cerise. The Railroad Commlsslon shall have
        the authority to promulgate rules and regu-
        lations for the safety and protection of the
        public."
             Y5ec. 10. For the purpose of defraying
        the expenses of administering this Act, each
        person, firm, corporation or association en-
        gaged In one or more of the pursuits named
        In subsection (1) of this section, except as
        otherwise provided In this subsection, shall
        at the time of Issuance of such license, and
        annually thereafter, on or between September
        1st and September 15th of each calendar year
        pay to the RRllroad Commlsslon a special fee
        of Twenty-five ($25.00) Dollars; except that
        each person, firm, or corporation who oper-
        ates a truck or trucks in the wholesale or
        retail delivery of liquefied petroleum gas,
        shall at the time of Issuance of such license,
        and annually thereafter, on or between Sep-
        tember 1st and September 15th of each calea-
        dar year, pay to the Railroad Commlsslon a
        special fee of Fifty ($50.00) Dollars, and
        when such fifty dollar fee Is paid, said firm
        or corporation shall not be liable for the
        payment of the Twenty-five ($25.00) Dollar
        fee as provided herein.
             "If the license here provided for Is
        lssusd after the month of September of any
        year, all fees shall be prorated to the re-
        maining portion of the year to August 31st
        following, but In no case less than oue-
        fourth of the total annual fee."
             "Sec. 11. No license shall be Issued pur-
        swat to this section, unless such licensee
        shall first file with the Commlss'ioaa surety
        bond In the sum of TWO Thousand ($2,000.00)
Hon. Ernest 0. Thompson    -    Page4     -   v-638



    Dollars with a bonding company authorized to
    dd business In Texas. All such bonds shall
    provide that the obllgator therein will ln-
    demnlfy and pay the State of Texas, to the
    extent of the face amount thereof, all judg-
    ments which may be recovered In the name of
    the State of Texas against such licensee, dur-
    log the term of such bond and proximately
    caused by any violation, by sald'llcensee, of
    the terms of this Act or any orders or rules
    promulgated by the Railroad Commission as au-
    thorized by this Act.
          "In addition to the bond herein required,
    such licensee shall be obligated to procure
    from SOUB reliable Insurance or surety com-
    pany qualified to do business In the State of
    Texas, and keep same In force so long as they
    shall continue In business, a policy of ln-
    surance or surety bond which shall guarantee
    the payment of all damages which proximately
    result from any act of negligence, while en-
    gaging In any of the actlvltles as herein
    provided, on the part of said licensee, their
    agents and employees, to both the employees
    of said licensee and also to the public gen-
    erally, said policy or bond to be In the sum
    of not less than Ten Thousand ($lO,OOO.OO)
    Dollars for personal Injury for any one ac-
    cident, and not less than Five Thousand
    ($5,000.00) Dollars for property damage for
    any one accident. Provided that this sec-
    tion shall not be applicable unless and un-
    til such bonds or policies of Insurance are
    available for purchase and further provided
    that such bonds or policies of Insurance
    shall be approved by the Railroad Commission
    of Texas. ”
          It Is undoubtedly the Intent of the statute
to require that those IndIvIduala or business entitles
legally responsible to the public for the consequences
of engaging In such business be licensed under the Act.
For the protection of the public It Is necessary that
the records of the Gas IJtllltlesDivision accurately
reflect the current status of all licensees.
          Therefore, In answer to yoti first series
Of questions, It Is our opinion that In each case of
Hon. Ernest 0. Thompson    -    Page 5    -   v-638



change of nams under which a licensee Is operating,
an amended application must be made and an amended ll-
tense Issued. No fees should be charged unless the
business entity also changes. For example, a corpo-
ration Into a partnership, a partnership Into a cor-
porate business, or an lnalvlaual Into either. Llke-
wise, In the case of partnerships, a new license must
Issue and new fees be charged upon the,addltlon or
withdrawal of a partner. This Is trw because such
changes automatically dissolve the old partnership
and effect an entirely new entity with different legal
relations to the public. 32 Tex. Jur. p. 495.
          In the case of the individual operating var-
ious dealerships In several towns under different as-
sumed names, It Is our opinion only one license Is
required, which should, however, Indicate that the
lndlvldual Is doing business at the various places un-
der the various narms.
          It Is also our opinion that under Section 11
of the statute one bona or policy of Insurance Is all
that Is necessary for an Individual doing business In
more than one town under various assumed names. We
do'advlse, however, that, as In the case of the license
for suah lndlvldual, the bona or policy of Insurance
show it Is Intended to cover the lndlvldual doing busi-
ness under the various assumed names.


                      SUMMARY


         A new license Is required and new ll-
    Dense fees are payable under the Liquefied
    Petroleum Gas Act, Art. 6053, V. C. S., when
    an lnalvlaual licensee ceases doing business
    as an lndlvldual and the business changes ln-
    to a corporation or copartnershlp or when the
    number of partners In a copartnership changes.
    The same Is true when a business organization
    ceases operating as a partnership or corpora-
    tion and the business la owned and conducted
    by an lndlvldual.
          One license will suffice and‘only one
     bond or policy of Insurance Is required under
Hon. Ernest 0. Thompson    -    Page 6       -     v-638



     Section 11 of Art. 6053, V. C. S., for an
     lndlvldual doing business In several looall-
     ties under various assumed na11y4s.
                               Yours very truly
                           ATTORNEYFENERAL       OF TE$AS




JDS:jt

                          APPROVED: